(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 ARTIS v. DISTRICT OF COLUMBIA

     CERTIORARI TO THE DISTRICT OF COLUMBIA COURT OF 

                         APPEALS


  No. 16–460.      Argued November 1, 2017—Decided January 22, 2018

Federal district courts may exercise supplemental jurisdiction over
  state claims not otherwise within their adjudicatory authority if
  those claims are “part of the same case or controversy” as the federal
  claims the plaintiff asserts. 28 U.S. C. §1367(a). When a district
  court dismisses all claims independently qualifying for the exercise of
  federal jurisdiction, it ordinarily also dismisses all related state
  claims. See §1367(c)(3). Section 1367(d) provides that the “period of
  limitations for” refiling in state court a state claim so dismissed
  “shall be tolled while the claim is pending [in federal court] and for a
  period of 30 days after it is dismissed unless State law provides for a
  longer tolling period.”
    When petitioner Artis filed a federal-court suit against respondent
  District of Columbia (District), alleging a federal employment-
  discrimination claim and three allied claims under D. C. law, nearly
  two years remained on the applicable statute of limitations for the
  D. C.-law violations. Two and a half years later, the Federal District
  Court ruled against Artis on her sole federal claim and dismissed the
  D. C.-law claims under §1367(c). Fifty-nine days after the dismissal,
  Artis refiled her state-law claims in the D. C. Superior Court, but
  that court dismissed them as time barred. The D. C. Court of Ap-
  peals affirmed, holding that §1367(d) accorded Artis only a 30-day
  grace period to refile in state court and rejecting her argument that
  the word “tolled” in §1367(d) means that the limitations period is
  suspended during the pendency of the federal suit.
Held:
    1. Section 1367(d)’s instruction to “toll” a state limitations period
  means to hold it in abeyance, i.e., to stop the clock. Pp. 7–16.
       (a) Statutes that shelter from time bars claims earlier com-
2                   ARTIS v. DISTRICT OF COLUMBIA

                                   Syllabus

    menced in another forum generally employ one of two means. First,
    the period of limitations may be “tolled,” i.e., suspended, while the
    claim is pending elsewhere; the time clock starts running again when
    the tolling period ends, picking up where it left off. A legislature may
    instead elect simply to provide a grace period, permitting the statute
    of limitations to run while the claim is pending in another forum and
    averting the risk of a time bar by according the plaintiff a fixed peri-
    od in which to refile. The District has identified no federal statute in
    which a grace-period meaning has been ascribed to the word “tolled”
    or any word similarly rooted. And the one case in which this Court
    used tolling language to describe a grace period, see Hardin v.
    Straub, 490 U.S. 536, is a feather on the scale against the weight of
    decisions in which “tolling” a statute of limitations signals stopping
    the clock. Pp. 7–11.
          (b) Considering first the ordinary meaning of the statutory lan-
    guage, §1367(d) is phrased as a tolling provision. It suspends the
    statute of limitations both while the claim is pending in federal court
    and for 30 days postdismissal. Artis’ interpretation is a natural fit
    with this language. The District, in contrast, reads “tolled” to mean
    to remove, temporarily, the bar that would ordinarily accompany the
    expiration of the limitations period. But the District offers no reason
    to home in only on the word “tolled” itself and ignore information
    about the verb’s ordinary meaning gained from its grammatical ob-
    ject, “period of limitations.” That object sheds light on what it means
    to “be tolled.” The District’s reading also tenders a strained interpre-
    tation of the phrase “period of limitations”; makes the first portion of
    the tolling period, the duration of the claim’s pendency in federal
    court, superfluous; and could yield an absurdity, permitting a plain-
    tiff to refile in state court even if the limitations period on her claim
    had expired before she filed in federal court. Pp. 11–13.
          (c) The D. C. Court of Appeals erred in concluding that Congress
    adopted an American Law Institute (ALI) recommendation to allow
    refiling in state court only for 30 days after a dismissal. The ALI
    provision, like §1367(d), established a 30-day federal floor on the time
    allowed for refiling, but it did not provide for tolling “while the [state]
    claim is pending” in federal court. Pp. 13–14.
          (d) The 30-day provision casts no large shadow on Artis’ stop-the-
    clock interpretation. The provision accounts for cases in which a
    plaintiff commenced a federal action close to the expiration date of
    the relevant state statute of limitations, by giving such a plaintiff
    breathing space to refile in state court. Adding a brief span of days to
    the tolling period is not unusual in stop-the-clock statutes. See, e.g.,
    46 U.S. C. §53911. Section 1367(d)’s proviso “unless State law pro-
    vides for a longer tolling period” could similarly aid a plaintiff who
                     Cite as: 583 U. S. ____ (2018)                      3

                                Syllabus

  filed in federal court just short of the expiration of the state limita-
  tions period. Pp. 14–16.
     2. The stop-the-clock interpretation of §1367(d) does not present a
  serious constitutional problem. In Jinks v. Richland County, 538
U.S. 456, the Court rejected an argument that §1367(d) impermissi-
  bly exceeds Congress’ authority under the Necessary and Proper
  Clause. Id., at 464–465. The District contends that a stop-the-clock
  prescription serves “no federal purpose” that could not be served by a
  grace-period prescription. But both devices are standard, off-the-
  shelf means of accounting for the fact that a claim was timely pressed
  in another forum. Requiring Congress to choose one over the other
  would impose a tighter constraint on Congress’ discretion than this
  Court has countenanced. A concern that a stop-the-clock prescription
  entails a greater imposition on the States than a grace-period pre-
  scription may also be more theoretical than real. Finally, a stop-the-
  clock rule like §1367(d) is suited to the primary purposes of limita-
  tions statutes: “ ‘preventing surprises’ ” to defendants and “ ‘barring a
  plaintiff who has slept on his rights.’ ” American Pipe & Constr. Co.
  v. Utah, 414 U.S. 538, 554. Pp. 16–19.
135 A.3d 334, reversed and remanded.

   GINSBURG, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and BREYER, SOTOMAYOR, and KAGAN, JJ., joined. GORSUCH, J.,
filed a dissenting opinion, in which KENNEDY, THOMAS, and ALITO, JJ.,
joined.
                        Cite as: 583 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 16–460
                                   _________________


 STEPHANIE C. ARTIS, PETITIONER v. DISTRICT OF 

                  COLUMBIA

  ON WRIT OF CERTIORARI TO THE DISTRICT OF COLUMBIA 

                  COURT OF APPEALS

                               [January 22, 2018]


   JUSTICE GINSBURG delivered the opinion of the Court.
   The Supplemental Jurisdiction statute, 28 U.S. C.
§1367, enables federal district courts to entertain claims
not otherwise within their adjudicatory authority when
those claims “are so related to claims . . . within [federal-
court competence] that they form part of the same case or
controversy.” §1367(a). Included within this supple-
mental jurisdiction are state claims brought along with
federal claims arising from the same episode. When dis-
trict courts dismiss all claims independently qualifying for
the exercise of federal jurisdiction, they ordinarily dismiss
as well all related state claims. See §1367(c)(3). A district
court may also dismiss the related state claims if there is a
good reason to decline jurisdiction. See §1367(c)(1), (2),
and (4). This case concerns the time within which state
claims so dismissed may be refiled in state court.
   Section 1367(d), addressing that issue, provides:
    “The period of limitations for any [state] claim [ joined
    with a claim within federal-court competence] shall be
    tolled while the claim is pending [in federal court] and
    for a period of 30 days after it is dismissed unless
2                ARTIS v. DISTRICT OF COLUMBIA

                          Opinion of the Court

     State law provides for a longer tolling period.”
The question presented: Does the word “tolled,” as used in
§1367(d), mean the state limitations period is suspended
during the pendency of the federal suit; or does “tolled”
mean that, although the state limitations period continues
to run, a plaintiff is accorded a grace period of 30 days to
refile in state court post dismissal of the federal case?
Petitioner urges the first, or stop-the-clock, reading.
Respondent urges, and the District of Columbia Court of
Appeals adopted, the second, or grace-period, reading.
   In the case before us, plaintiff-petitioner Stephanie C.
Artis refiled her state-law claims in state court 59 days
after dismissal of her federal suit.1 Reading §1367(d) as a
grace-period prescription, her complaint would be time
barred. Reading §1367(d) as stopping the limitations clock
during the pendency of the federal-court suit, her com-
plaint would be timely. We hold that §1367(d)’s instruc-
tion to “toll” a state limitations period means to hold it in
abeyance, i.e., to stop the clock. Because the D. C. Court of
Appeals held that §1367(d) did not stop the D. C. Code’s
limitations clock, but merely provided a 30-day grace
period for refiling in D. C. Superior Court, we reverse the
D. C. Court of Appeals’ judgment.
                            I

                            A

  Section 1367, which Congress added to Title 28 as part
of the Judicial Improvements Act of 1990, 104 Stat. 5089,
codifies the court-developed pendent and ancillary juris-
——————
  1 The nonfederal claims Artis asserted arose under the D. C. Code and

common law; on dismissal of her federal-court suit, she refiled those
claims in D. C. Superior Court. For the purpose at hand, District of
Columbia law and courts are treated as state law and courts. See 28
U.S. C. §1367(e) (“As used in this section, the term ‘State’ includes the
District of Columbia, the Commonwealth of Puerto Rico, and any
territory or possession of the United States.”).
                  Cite as: 583 U. S. ____ (2018)            3

                      Opinion of the Court

diction doctrines under the label “supplemental jurisdic-
tion.” See Exxon Mobil Corp. v. Allapattah Services, Inc.,
545 U.S. 546, 552–558 (2005) (describing the development
of pendent and ancillary jurisdiction doctrines and subse-
quent enactment of §1367); id., at 579–584 (GINSBURG, J.,
dissenting) (same). The House Report accompanying the
Act explains that Congress sought to clarify the scope of
federal courts’ authority to hear claims within their sup-
plemental jurisdiction, appreciating that “[s]upplemental
jurisdiction has enabled federal courts and litigants to . . .
deal economically—in single rather than multiple litiga-
tion—with related matters.” H. R. Rep. No. 101–734, p. 28
(1990) (H. R. Rep.). Section 1367(a) provides, in relevant
part, that a district court with original jurisdiction over a
claim “shall have supplemental jurisdiction over all other
claims . . . form[ing] part of the same case or controversy.”
   “[N]ot every claim within the same ‘case or controversy’
as the claim within the federal courts’ original jurisdiction
will be decided by the federal court.” Jinks v. Richland
County, 538 U.S. 456, 459 (2003). Section 1367(c) states:
      “The district courts may decline to exercise supple-
    mental jurisdiction over a claim under subsection (a)
    if—
      “(1) the claim raises a novel or complex issue of
    State law,
      “(2) the claim substantially predominates over the
    claim or claims over which the district court has orig-
    inal jurisdiction,
      “(3) the district court has dismissed all claims over
    which it has original jurisdiction, or
      “(4) in exceptional circumstances, there are other
    compelling reasons for declining jurisdiction.”
  If a district court declines to exercise jurisdiction over a
claim asserted under §1367(a) and the plaintiff wishes to
continue pursuing it, she must refile the claim in state
4             ARTIS v. DISTRICT OF COLUMBIA

                      Opinion of the Court

court. If the state court would hold the claim time barred,
however, then, absent a curative provision, the district
court’s dismissal of the state-law claim without prejudice
would be tantamount to a dismissal with prejudice. See,
e.g., Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 352
(1988) (under the doctrine of pendent jurisdiction, if the
statute of limitations on state-law claims expires before
the federal court “relinquish[es] jurisdiction[,] . . . a dis-
missal will foreclose the plaintiff from litigating his
claims”). To prevent that result, §1367(d) supplies “a
tolling rule that must be applied by state courts.” Jinks,
538 U.S., at 459. Section 1367(d) provides:
    “The period of limitations for any claim asserted un-
    der subsection (a), and for any other claim in the same
    action that is voluntarily dismissed at the same time
    as or after the dismissal of the claim under subsection
    (a), shall be tolled while the claim is pending and for a
    period of 30 days after it is dismissed unless State law
    provides for a longer tolling period.”
This case requires us to determine how §1367(d)’s tolling
rule operates.
                               B
  Petitioner Artis worked as a health inspector for re-
spondent, the District of Columbia (the “District”). In
November 2010, Artis was told she would lose her job.
Thirteen months later, Artis sued the District in the
United States District Court for the District of Columbia,
alleging that she had suffered employment discrimination
in violation of Title VII of the Civil Rights Act of 1964, 78
Stat. 253, as amended, 42 U.S. C. §2000e et seq. She also
asserted three allied claims under D. C. law: retaliation in
violation of the District of Columbia Whistleblower Act,
D. C. Code §1–615.54 (2001); termination in violation of
the District of Columbia False Claims Act, §2–381.04; and
                     Cite as: 583 U. S. ____ (2018)                    5

                          Opinion of the Court

wrongful termination against public policy, a common-law
claim. Artis alleged that she had been subjected to gender
discrimination by her supervisor, and thereafter encoun-
tered retaliation for reporting the supervisor’s unlawful
activities. See Artis v. District of Columbia, 51 F. Supp.
3d 135, 137 (2014).
   On June 27, 2014, the District Court granted the Dis-
trict’s motion for summary judgment on the Title VII
claim. Having dismissed Artis’ sole federal claim, the
District Court, pursuant to §1367(c)(3), declined to exer-
cise supplemental jurisdiction over her remaining state-
law claims. “Artis will not be prejudiced,” the court noted,
“because 28 U.S. C. §1367(d) provides for a tolling of the
statute of limitations during the period the case was here
and for at least 30 days thereafter.” Id., at 142.
   Fifty-nine days after the dismissal of her federal action,
Artis refiled her state-law claims in the D. C. Superior
Court, the appropriate local court. The Superior Court
granted the District’s motion to dismiss, holding that
Artis’ claims were time barred, because they were filed 29
days too late. See App. to Pet. for Cert. 14a. When Artis
first asserted her state-law claims in the District Court,
nearly two years remained on the applicable three-year
statute of limitations.2 But two and a half years passed
before the federal court relinquished jurisdiction. Unless
——————
   2 The D. C. False Claims Act and the tort of wrongful termination

each have a three-year statute of limitations that started to run on the
day Artis lost her job in November 2010. See D. C. Code §2–381.04(c)
(2001) (D. C. False Claims Act); Stephenson v. American Dental Assn.,
789 A.2d 1248, 1249, 1252 (D. C. 2002) (tort of wrongful termination
governed by D. C.’s catchall three-year limitations period and claim
accrues on the date when plaintiff has unequivocal notice of termina-
tion). Artis’ whistleblower claim had a one-year limitations period,
which began to accrue when Artis “first bec[a]m[e] aware” that she had
been terminated for reporting her supervisor’s misconduct. D. C. Code
§1–615.54(a)(2). The parties dispute the date the whistleblower claim
accrued. See Brief for Petitioner 10, n. 2; Brief for Respondent 8, n. 2.
6                ARTIS v. DISTRICT OF COLUMBIA

                          Opinion of the Court

§1367(d) paused the limitations clock during that time,
Artis would have had only 30 days to refile. The Superior
Court rejected Artis’ stop-the-clock reading of §1367(d),
reasoning that Artis could have protected her state-law
claims by “pursuing [them] in a state court while the
federal court proceeding [was] pending.” Ibid. In tension
with that explanation, the court noted that duplicative
filings in federal and state court are “generally disfavored
. . . as ‘wasteful’ and . . . ‘against [the interests of] judicial
efficiency.’ ” Id., at 14a, n. 1 (quoting Stevens v. Arco
Management of Wash. D.C., Inc., 751 A.2d 995, 1002
(D. C. 2000); alteration in original).
    The D. C. Court of Appeals affirmed. That court began
by observing that two “competing approaches [to §1367(d)]
have evolved nationally”: the stop-the-clock reading and
the grace-period reading. 135 A.3d 334, 337 (2016).3
Without further comment on §1367(d)’s text, the D. C.
Court of Appeals turned to the legislative history. Section
1367(d)’s purpose, the court noted, was “to prevent the loss
of claims to statutes of limitations where state law might
fail to toll the running of the period of limitations while a
supplemental claim was pending in federal court.” Id., at
338 (quoting H. R. Rep., at 30; internal quotation marks
omitted). Following the lead of the California Supreme
Court, the D. C. Court of Appeals determined that Con-
——————
  3 The high courts of Maryland and Minnesota, along with the Sixth

Circuit, have held that §1367(d)’s tolling rule pauses the clock on the
statute of limitations until 30 days after the state-law claim is dis-
missed. See In re Vertrue Inc. Marketing & Sales Practices Litigation,
719 F.3d 474, 481 (CA6 2013); Goodman v. Best Buy, Inc., 777 N.W.2d
755, 759–760 (Minn. 2010); Turner v. Kight, 406 Md. 167, 180–182, 957
A.2d 984, 992–993 (2008). In addition to the D. C. Court of Appeals,
the high courts of California and the Northern Mariana Islands have
held that §1367(d) provides only a 30-day grace period for the refiling of
otherwise time-barred claims. See Los Angeles v. County of Kern, 59
Cal. 4th 618, 622, 328 P.3d 56, 58 (2014); Juan v. Commonwealth, 2001
MP 18, 6 N. Mar. I. 322, 327 (2001).
                     Cite as: 583 U. S. ____ (2018)                     7

                          Opinion of the Court

gress had intended to implement a 1969 recommendation
by the American Law Institute (ALI) to allow refiling in
state court “within 30 days after dismissal.” 135 A.3d, at
338 (quoting Los Angeles v. County of Kern, 59 Cal. 4th
618, 629, 328 P.3d 56, 63 (2014)).
   The D. C. Court of Appeals also concluded that the
grace-period approach “better accommodates federalism
concerns,” by trenching significantly less on state statutes
of limitations than the stop-the-clock approach. 135 A.3d,
at 338–339. Construing §1367(d) as affording only a 30-
day grace period, the court commented, was “consistent
with [its] presumption favoring narrow interpretations of
federal preemption of state law.” Id., at 339.
   To resolve the division of opinion among State Supreme
Courts on the proper construction of §1367(d), see supra,
at 6, n. 3, we granted certiorari. 580 U. S. ___ (2017).
                              II

                              A

  As just indicated, statutes that shelter from time bars
claims earlier commenced in another forum generally
employ one of two means.
  First, the period (or statute) of limitations may be
“tolled” while the claim is pending elsewhere.4 Ordinarily,
——————
  4 Among   illustrations: 21 U.S. C. §1604 (allowing suits to proceed
against certain biomaterial providers and providing that “[a]ny appli-
cable statute of limitations shall toll during the period from the time a
claimant files a petition with the Secretary under this paragraph until
such time as either (i) the Secretary issues a final decision on the
petition, or (ii) the petition is withdrawn,” §1604(b)(3)(C)); 28 U.S. C.
§1332 (permitting the removal of “mass actions” to federal court and
providing that “[t]he limitations periods on any claims asserted in a
mass action that is removed to Federal court pursuant to this subsec-
tion shall be deemed tolled during the period that the action is pending
in Federal court,” §1332(d)(11)(D)); 42 U.S. C. §233 (providing a
remedy against the United States for certain injuries caused by em-
ployees of the Public Health Service, and stating that “[t]he time limit
for filing a claim under this subsection . . . shall be tolled during the
8                 ARTIS v. DISTRICT OF COLUMBIA

                          Opinion of the Court

“tolled,” in the context of a time prescription like §1367(d),
means that the limitations period is suspended (stops
running) while the claim is sub judice elsewhere, then
starts running again when the tolling period ends, picking
up where it left off. See Black’s Law Dictionary 1488 (6th
ed. 1990) (“toll,” when paired with the grammatical object
“statute of limitations,” means “to suspend or stop tempo-
rarily”). This dictionary definition captures the rule gen-
erally applied in federal courts. See, e.g., Chardon v.
Fumero Soto, 462 U.S. 650, 652, n. 1 (1983) (Court’s opin-
ion “use[d] the word ‘tolling’ to mean that, during the
relevant period, the statute of limitations ceases to run”).5
Our decisions employ the terms “toll” and “suspend” inter-
changeably. For example, in American Pipe & Constr. Co.
——————
pendency of a[n] [administrative] request for benefits,” §233(p)(3)
(A)(ii)). See also Wis. Stat. §893.15(3) (2011–2012) (“A Wisconsin law
limiting the time for commencement of an action on a Wisconsin cause
of action is tolled from the period of commencement of the action in a
non-Wisconsin forum until the time of its final disposition in that
forum.”). The dissent maintains that “stop clock examples [from the
U. S. Code] often involve situations where some disability prevents the
plaintiff from proceeding to court.” Post, at 12, n. 7. Plainly, however,
the several statutes just set out do not fit that description: They do not
involve “disabilities.” Instead, like §1367(d), they involve claims earlier
commenced in another forum.
   5 As we recognized in Chardon v. Fumero Soto, 462 U.S. 650 (1983),

there may be different ways of “calculating the amount of time avail-
able to file suit after tolling has ended.” Id., at 652, n. 1 (emphasis
added). In addition to the “common-law” stop-the-clock effect, id., at
655, under which the plaintiff must file within the amount of time left
in the limitations period, a statute might either provide for the limita-
tions period to be “renewed,” so that “the plaintiff has the benefit of a
new period as long as the original,” or “establish a fixed period such as
six months or one year during which the plaintiff may file suit, without
regard to the length of the original limitations period or the amount of
time left when tolling began.” Id., at 652, n. 1. Notably, under each of
the “tolling effect[s]” enumerated in Chardon, ibid., the word “tolled”
means that the progression of the limitations clock is stopped for the
duration of “tolling.”
                      Cite as: 583 U. S. ____ (2018)                     9

                          Opinion of the Court

v. Utah, 414 U.S. 538 (1974), we characterized as a “toll-
ing” prescription a rule “suspend[ing] the applicable stat-
ute of limitations,” id., at 554; accordingly, we applied the
rule to stop the limitations clock, id., at 560–561.6 We
have similarly comprehended what tolling means in deci-
sions on equitable tolling. See, e.g., CTS Corp. v. Wald-
burger, 573 U. S. ___, ___ (2014) (slip op., at 7) (describing
equitable tolling as “a doctrine that pauses the running of,
or ‘tolls’ a statute of limitations” (some internal quotation
marks omitted)); United States v. Ibarra, 502 U.S. 1, 4, n.
2 (1991) ( per curiam) (“Principles of equitable tolling
usually dictate that when a time bar has been suspended
and then begins to run again upon a later event, the time
remaining on the clock is calculated by subtracting from
the full limitations period whatever time ran before the
clock was stopped.”).
   In lieu of “tolling” or “suspending” a limitations period
by pausing its progression, a legislature might elect sim-
ply to provide a grace period. When that mode is adopted,
the statute of limitations continues to run while the claim
is pending in another forum. But the risk of a time bar is
averted by according the plaintiff a fixed period in which
to refile. A federal statute of that genre is 28 U.S. C.
§2415. That provision prescribes a six-year limitations
period for suits seeking money damages from the United
States for breach of contract. §2415(a). The statute fur-
ther provides: “In the event that any action . . . is timely
brought and is thereafter dismissed without prejudice, the
action may be recommenced within one year after such
dismissal, regardless of whether the action would other-
wise then be barred by this section.” §2415(e).7 Many
——————
  6 The dissent’s notion that federal tolling periods may be understood

as grace periods, not stop-the-clock periods, see post, at 7–8, is entirely
imaginative.
  7 Also illustrative, the Equal Credit Opportunity Act prescribes a five-

year limitations period for certain suits. 15 U.S. C. §1691e(f ). Where a
10                ARTIS v. DISTRICT OF COLUMBIA

                          Opinion of the Court

States have enacted similar grace-period provisions. See
App. to Brief for National Conference of State Legislatures
et al. as Amici Curiae 1a–25a. For example, Georgia law
provides:
     “When any case has been commenced in either a state
     or federal court within the applicable statute of limi-
     tations and the plaintiff discontinues or dismisses the
     same, it may be recommenced in a court of this state
     or in a federal court either within the original appli-
     cable period of limitations or within six months after
     the discontinuance or dismissal, whichever is later
     . . . .” Ga. Code Ann. §9–2–61(a) (2007).
  Tellingly, the District has not identified any federal
statute in which a grace-period meaning has been ascribed
to the word “tolled” or any word similarly rooted. Nor has
the dissent, for all its mighty strivings, identified even one
federal statute that fits its bill, i.e., a federal statute that
says “tolled” but means something other than “suspended,”
or “paused,” or “stopped.” From what statutory text, then,
does the dissent start? See post, at 5.8
  Turning from statutory texts to judicial decisions, only
once did an opinion of this Court employ tolling language
to describe a grace period: Hardin v. Straub, 490 U.S. 536
(1989). In Hardin, we held that, in 42 U.S. C. §1983
suits, federal courts should give effect to state statutes
——————
government agency has brought a timely suit, however, an individual
may bring an action “not later than one year after the commencement
of that proceeding or action.” Ibid.
   8 Reasons of history, context, and policy, the dissent maintains, would

have made it sensible for Congress to have written a grace-period
statute. See post, at 4–5. But “[t]he controlling principle in this case is
the basic and unexceptional rule that courts must give effect to the
clear meaning of statutes as written[,] . . . giving each word its ordi-
nary, contemporary, common meaning.” Star Athletica, L. L. C. v.
Varsity Brands, Inc., 580 U. S. ___, ___ (2017) (slip op., at 6) (internal
quotation marks omitted).
                      Cite as: 583 U. S. ____ (2018)                     11

                           Opinion of the Court

sheltering claims from time bars during periods of a plain-
tiff ’s legal disability. We there characterized a state
statute providing a one-year grace period as “tolling” or
“suspend[ing]” the limitations period “until one year after
the disability has been removed.” 490 U.S., at 537. This
atypical use of “tolling” or “suspending” to mean some-
thing other than stopping the clock on a limitations period
is a feather on the scale against the weight of decisions in
which “tolling” a statute of limitations signals stopping the
clock.
                              B
   In determining the meaning of a statutory provision,
“we look first to its language, giving the words used their
ordinary meaning.” Moskal v. United States, 498 U.S.
103, 108 (1990) (citation and internal quotation marks
omitted). Section 1367(d) is phrased as a tolling provision.
It suspends the statute of limitations for two adjacent time
periods: while the claim is pending in federal court and for
30 days postdismissal. Artis urges that the phrase “shall
be tolled” in §1367(d) has the same meaning it does in the
statutes cited supra, at 7, n. 4. That is, the limitations
clock stops the day the claim is filed in federal court and,
30 days postdismissal, restarts from the point at which it
had stopped.
   The District reads “tolled” for §1367(d)’s purposes differ-
ently. To “toll,” the District urges, means to “remove or
take away an effect.” Brief for Respondent 12–13. To
“toll” a limitations period, then, would mean to “remov[e]
the bar that ordinarily would accompany its expiration.”
Id., at 14.9 “[T]here is nothing special,” the District main-
——————
  9 This is indeed a definition sometimes used in reference to a right.

See, e.g., Ricard v. Williams, 7 Wheat. 59, 120 (1822) (“[A]n adverse
possession . . . toll[s] the right of entry of the heirs, and, consequently,
extinguish[es], by the lapse of time, their right of action for the land.”).
See also Black’s Law Dictionary 1488 (6th ed. 1990) (“toll” can mean
12               ARTIS v. DISTRICT OF COLUMBIA

                          Opinion of the Court

tains, “about tolling limitations periods versus tolling any
other fact, right, or consequence.” Id., at 13. But the
District offers no reason why, in interpreting “tolled” as
used in §1367(d), we should home in only on the word
itself, ignoring the information about the verb’s ordinary
meaning gained from its grammatical object. Just as
when the object of “tolled” is “bell” or “highway traveler,”
the object “period of limitations” sheds light on what it
means to “be tolled.”
   The District’s reading, largely embraced by the dissent,
is problematic for other reasons as well. First, it tenders a
strained interpretation of the phrase “period of limita-
tions.” In the District’s view, “period of limitations” means
“the effect of the period of limitations as a time bar.” See
id., at 18 (“Section 1367(d) . . . provides that ‘the period of
limitations’—here its effect as a time bar—‘shall be [re-
moved or taken away] while the claim is pending [in fed-
eral court] and for a period of 30 days after it is dis-
missed.’ ” (alterations in original)). Second, the first
portion of the tolling period, the duration of the claim’s
pendency in federal court, becomes superfluous under the
District’s construction. The “effect” of the limitations
period as a time bar, on the District’s reading, becomes
operative only after the case has been dismissed. That
being so, what need would there be to remove anything
while the claim is pending in federal court?
   Furthermore, the District’s reading could yield an ab-
——————
“bar, defeat, or take away; thus, to toll the entry means to deny or take
away the right of entry”). The dissent, also relying on this sense of the
word “toll,” cites Chardon as support for the proposition that §1367(d)’s
tolling instruction is ambiguous. See post, at 3; supra, at 8, n. 5. But,
importantly, the grace-period statutes noted in Chardon, 462 U.S., at
660, n. 13, were precise about their operation. Chardon provides no
support for the notion that a statute’s instruction that a “period of
limitations shall be tolled” plausibly could mean that the limitations
clock continues to run but its effect as a bar is removed during the
tolling. See post, at 2–3.
                 Cite as: 583 U. S. ____ (2018)           13

                     Opinion of the Court

surdity: It could permit a plaintiff to refile in state court
even if the limitations period on her claim had expired
before she filed in federal court. To avoid that result, the
District’s proposed construction of “tolled” as “removed”
could not mean simply “removed.” Instead, “removed”
would require qualification to express “removed, unless
the period of limitations expired before the claim was filed
in federal court.” In sum, the District’s interpretation
maps poorly onto the language of §1367(d), while Artis’
interpretation is a natural fit.
                            C
  The D. C. Court of Appeals adopted the District’s grace-
period construction primarily because it was convinced
that in drafting §1367(d), Congress embraced an ALI
recommendation. 135 A.3d, at 338. Two decades before
the enactment of §1367(d), the ALI, in its 1969 Study of
the Division of Jurisdiction Between State and Federal
Courts, did recommend a 30-day grace period for refiling
certain claims. The ALI proposed the following statutory
language:
    “If any claim in an action timely commenced in a fed-
    eral court is dismissed for lack of jurisdiction over the
    subject matter of the claim, a new action on the same
    claim brought in another court shall not be barred by
    a statute of limitations that would not have barred
    the original action had it been commenced in that
    court, if such new action is brought in a proper court,
    federal or State, within thirty days after dismissal of
    the original claim has become final or within such
    longer period as may be available under applicable
    State law.” ALI, Study of the Division of Jurisdiction
    Between State and Federal Courts §1386(b), p. 65
    (1969) (ALI Study).
Congress, however, did not adopt the ALI’s grace-period
14               ARTIS v. DISTRICT OF COLUMBIA

                          Opinion of the Court

formulation. Instead, it ordered tolling of the state limita-
tions period “while the claim is pending” in federal court.
Although the provision the ALI proposed, like §1367(d),
established a 30-day federal floor on the time allowed for
refiling, it did not provide for tolling the period of limita-
tions while a claim is pending.10 True, the House Report
contained a citation to the ALI Study, but only in refer-
ence to a different provision, 28 U.S. C. §1391 (the general
venue statute). There, Congress noted that its approach
was “taken from the ALI Study.” H. R. Rep., at 23. Had
Congress similarly embraced the ALI’s grace-period for-
mulation in §1367(d), one might expect the House Report
to have said as much.11
                             D
   The District asks us to zero in on §1367(d)’s “express
inclusion” of the “period of 30 days after the claim is dis-
missed” within the tolling period. Brief for Respondent 20
(internal quotation marks omitted). Under Artis’ stop-the-
——————
   10 The District emphasizes that the Reporter’s note accompanying the

ALI’s proposed statute stated: “[A]ny governing statute of limitations is
tolled by the commencement of an action in a federal court, and for at
least thirty days following dismissal . . . in any case in which the
dismissal was for lack of jurisdiction.” ALI Study 66. The similarity
between this language and §1367(d), the District argues, rebuts any
argument that Congress did not adopt the ALI’s recommendation. We
are unpersuaded. The District offers no explanation why, if Congress
wanted to follow the substance of the ALI’s grace-period recommenda-
tion, it would neither cite the ALI Study in the legislative history of
§1367(d), see infra this page, nor adopt the precise language of either
the proposed statute or the Reporter’s note. The ALI Study, moreover,
cautions that the Reporter’s notes reflect “the Reporter’s work alone,”
not a position taken by the Institute. ALI Study, p. x.
   11 The dissent offers a history lesson on the ancient common-law prin-

ciple of “journey’s account,” see post, at 5–6, and n. 4, but nothing
suggests that the 101st Congress had any such ancient law in mind
when it drafted §1367(d). Cf. post, at 9. More likely, Congress was
mindful that “suspension” during the pendency of other litigation is
“the common-law rule.” Chardon, 462 U.S., at 655.
                  Cite as: 583 U. S. ____ (2018)           15

                      Opinion of the Court

clock interpretation, the District contends, “the inclusion
of 30 days within the tolling period would be relegated to
insignificance in the mine-run of cases.” Id., at 21 (cita-
tion and internal quotation marks omitted). In §1367(d),
Congress did provide for tolling not only while the claim is
pending in federal court, but also for 30 days thereafter.
Including the 30 days within §1367(d)’s tolling period
accounts for cases in which a federal action is commenced
close to the expiration date of the relevant state statute of
limitations. In such a case, the added days give the plain-
tiff breathing space to refile in state court.
   Adding a brief span of days to the tolling period is not
unusual in stop-the-clock statutes.          In this respect,
§1367(d) closely resembles 46 U.S. C. §53911, which
provides, in a subsection titled “Tolling of limitations
period,” that if a plaintiff submits a claim for war-related
vessel damage to the Secretary of Transportation, “the
running of the limitations period for bringing a civil action
is suspended until the Secretary denies the claim, and for
60 days thereafter.” §53911(d). Numerous other statutes
similarly append a fixed number of days to an initial
tolling period. See, e.g., 22 U.S. C. §1631k(c) (“Statutes of
limitations on assessments . . . shall be suspended with
respect to any vested property . . . while vested and for six
months thereafter. . . .”); 26 U.S. C. §6213(f )(1) (“In any
case under title 11 of the United States Code, the running
of the time prescribed by subsection (a) for filing a petition
in the Tax Court with respect to any deficiency shall be
suspended for the period during which the debtor is pro-
hibited by reason of such case from filing a petition in the
Tax Court with respect to such deficiency, and for 60 days
thereafter.”); §6503(a)(1) (“The running of the period of
limitations provided in section 6501 or 6502 . . . shall . . .
be suspended for the period during which the Secretary is
prohibited from making the assessment . . . and for 60
days thereafter.”); 50 U.S. C. §4000(c) (“The running of a
16               ARTIS v. DISTRICT OF COLUMBIA

                          Opinion of the Court

statute of limitations against the collection of tax deferred
under this section . . . shall be suspended for the period of
military service of the servicemember and for an addi-
tional period of 270 days thereafter.”). Thus, the “30 days”
provision casts no large shadow on Artis’ interpretation.
   Section 1367(d)’s proviso, “unless State law provides for
a longer tolling period,” could similarly aid a plaintiff who
filed in federal court just short of the expiration of the
state limitations period. She would have the benefit of
§1367(d)’s 30-days-to-refile prescription, or such longer
time as state law prescribes.12 It may be that, in most
cases, the state-law tolling period will not be longer than
§1367(d)’s. But in some cases it undoubtedly will. For
example, Indiana permits a plaintiff to refile within three
years of dismissal. See Ind. Code §34–11–8–1 (2017). And
Louisiana provides that after dismissal the limitations
period “runs anew.” La. Civ. Code Ann., Arts. 3462, 3466
(West 2007).
                             III
  Satisfied that Artis’ text-based arguments overwhelm
the District’s, we turn to the District’s contention that the
stop-the-clock interpretation of §1367(d) raises a signifi-
cant constitutional question: Does the statute exceed
Congress’ authority under the Necessary and Proper
——————
  12 The dissent, post, at 8–9, conjures up absurdities not presented by

this case, for the District of Columbia has no law of the kind the dissent
describes. All agree that the phrase “unless State law provides for a
longer tolling period” leaves room for a more generous state-law regime.
The dissent posits a comparison between the duration of the federal
suit, plus 30 days, and a state-law grace period. But of course, as the
dissent recognizes, post, at 9, the more natural comparison is between
the amount of time a plaintiff has left to refile, given the benefit of
§1367(d)’s tolling rule, and the amount of time she would have to refile
under the applicable state law. Should the extraordinary circumstances
the dissent envisions in fact exist in a given case, the comparison the
dissent makes would be far from inevitable.
                      Cite as: 583 U. S. ____ (2018)                     17

                           Opinion of the Court

Clause, Art. I, §8, cl. 18, because its connection to Con-
gress’ enumerated powers is too attenuated or because it
is too great an incursion on the States’ domain? Brief for
Respondent 46–49. To avoid constitutional doubt, the
District urges, we should adopt its reading. “[W]here an
alternative interpretation of [a] statute is fairly possible,”
the District reminds, we have construed legislation in a
manner that “avoid[s] [serious constitutional] problems”
raised by “an otherwise acceptable construction.” INS v.
St. Cyr, 533 U.S. 289, 299–300 (2001) (internal quotation
marks omitted). But even if we regarded the District’s
reading of §1367(d) as “fairly possible,” our precedent
would undermine the proposition that §1367(d) presents a
serious constitutional problem. See Jinks, 538 U.S., at
461–465.
   In Jinks, we unanimously rejected an argument that
§1367(d) impermissibly exceeds Congress’ enumerated
powers.13 Section 1367(d), we held, “is necessary and
proper for carrying into execution Congress’s power ‘[t]o
constitute Tribunals inferior to the supreme Court,’ . . .
and to assure that those tribunals may fairly and effi-
ciently exercise ‘[t]he judicial Power of the United States.’ ”
Id., at 462 (quoting U. S. Const., Art. I, §8, cl. 9, and
Art. III, §1).
   In two principal ways, we explained, §1367(d) is “condu-
cive to the due administration of justice in federal court.”
538 U.S., at 462 (internal quotation marks omitted).
——————
   13 The dissent refers to an “understanding,” post, at 14, by the Court

in Jinks v. Richland County, 538 U.S. 456 (2003), that §1367(d) ac-
cords only a 30-day “window” for refiling in state court. Scattered
characterizations in the Jinks briefing might be seen as conveying that
understanding. See post, at 14, n. 9. The opinion itself, however,
contains nary a hint of any such understanding. And indeed, one year
earlier, we described §1367(d) as having the effect of stopping the clock,
i.e., “toll[ing] the state statute of limitations for 30 days in addition to
however long the claim had been pending in federal court.” Raygor v.
Regents of Univ. of Minn., 534 U.S. 533, 542 (2002).
18             ARTIS v. DISTRICT OF COLUMBIA

                      Opinion of the Court

First, “it provides an alternative to the unsatisfactory
options that federal judges faced when they decided
whether to retain jurisdiction over supplemental state-law
claims that might be time barred in state court.” Ibid.
Section 1367(d) thus “unquestionably promotes fair and
efficient operation of the federal courts.” Id., at 463.
Second, §1367(d) “eliminates a serious impediment to
access to the federal courts on the part of plaintiffs pursu-
ing federal- and state-law claims” arising from the same
episode. Ibid. With tolling available, a plaintiff disin-
clined to litigate simultaneously in two forums is no longer
impelled to choose between forgoing either her federal
claims or her state claims.
   Moreover, we were persuaded that §1367(d) was “plainly
adapted” to Congress’ exercise of its enumerated power:
there was no cause to suspect that Congress had enacted
§1367(d) as a “ ‘pretext’ for ‘the accomplishment of objects
not entrusted to [it],’ ”; nor was there reason to believe that
the connection between §1367(d) and Congress’ authority
over the federal courts was too attenuated. Id., at 464
(quoting McCulloch v. Maryland, 4 Wheat. 316, 423
(1819)).
   Our decision in Jinks also rejected the argument that
§1367(d) was not “proper” because it violates principles of
state sovereignty by prescribing a procedural rule for state
courts’ adjudication of purely state-law claims. 538 U.S.,
at 464–465. “Assuming [without deciding] that a princi-
pled dichotomy can be drawn, for purposes of determining
whether an Act of Congress is ‘proper,’ between federal
laws that regulate state-court ‘procedure’ and laws that
change the ‘substance’ of state-law rights of action,” we
concluded that the tolling of state limitations periods “falls
on the [permissible] ‘substantive’ side of the line.” Ibid.
   The District’s contention that a stop-the-clock prescrip-
tion serves “no federal purpose” that could not be served
by a grace-period prescription is unavailing. Brief for
                  Cite as: 583 U. S. ____ (2018)            19

                      Opinion of the Court

Respondent 49. Both devices are standard, off-the-shelf
means of accounting for the fact that a claim was timely
pressed in another forum. Requiring Congress to choose
one over the other would impose a tighter constraint on
Congress’ discretion than we have ever countenanced.
   The concern that a stop-the-clock prescription entails a
greater imposition on the States than a grace-period pre-
scription, moreover, may be more theoretical than real.
Consider the alternative suggested by the D. C. Superior
Court. Plaintiffs situated as Artis was could simply file
two actions and ask the state court to hold the suit filed
there in abeyance pending disposition of the federal suit.
See supra, at 6. Were the dissent’s position to prevail,
cautious plaintiffs would surely take up the D. C. Superior
Court’s suggestion. How it genuinely advances federalism
concerns to drive plaintiffs to resort to wasteful, inefficient
duplication to preserve their state-law claims is far from
apparent. See, e.g., Stevens, 751 A.2d, at 1002 (it “work[s]
against judicial efficiency . . . to compel prudent federal
litigants who present state claims to file duplicative and
wasteful protective suits in state court”).
   We do not gainsay that statutes of limitations are “fun-
damental to a well-ordered judicial system.” Board of
Regents of Univ. of State of N. Y. v. Tomanio, 446 U.S.
478, 487 (1980). We note in this regard, however, that a
stop-the-clock rule is suited to the primary purposes of
limitations statutes: “preventing surprises” to defendants
and “barring a plaintiff who has slept on his rights.”
American Pipe & Constr. Co. v. Utah, 414 U.S. 538, 554
(1974) (internal quotation marks omitted). Whenever
§1367(d) applies, the defendant will have notice of the
plaintiff ’s claims within the state-prescribed limitations
period. Likewise, the plaintiff will not have slept on her
rights. She will have timely asserted those rights, en-
deavoring to pursue them in one litigation.
20            ARTIS v. DISTRICT OF COLUMBIA

                     Opinion of the Court

                        *     *     *
   For the reasons stated, we resist unsettling the usual
understanding of the word “tolled” as it appears in legisla-
tive time prescriptions and court decisions thereon. The
judgment of the D. C. Court of Appeals is therefore re-
versed, and the case is remanded for further proceedings
not inconsistent with this opinion.

                                            It is so ordered.
                 Cite as: 583 U. S. ____ (2018)            1

                    GORSUCH, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 16–460
                         _________________


 STEPHANIE C. ARTIS, PETITIONER v. DISTRICT OF 

                  COLUMBIA

  ON WRIT OF CERTIORARI TO THE DISTRICT OF COLUMBIA 

                  COURT OF APPEALS

                      [January 22, 2018]


   JUSTICE GORSUCH, with whom JUSTICE KENNEDY,
JUSTICE THOMAS, and JUSTICE ALITO join, dissenting.
   Chesterton reminds us not to clear away a fence just
because we cannot see its point. Even if a fence doesn’t
seem to have a reason, sometimes all that means is we
need to look more carefully for the reason it was built in
the first place.
   The same might be said about the law before us. Sec-
tion 1367(d) provides that “[t]he period of limitations . . .
shall be tolled while the claim is pending and for a period
of 30 days after it is dismissed unless State law provides
for a longer tolling period.” 28 U.S. C. §1367(d). Grown
from a rich common law and state statutory tradition, this
provision serves a modest role. If a federal court dismisses
a party’s state law claim without ruling on its merits, the
law ensures the party will enjoy whatever time state law
allows, or at least 30 days, to refile the claim in state
court.
   Today the Court clears away this traditional rule be-
cause it overlooks the original reasons for it. For the first
time in the statute’s history the Court now reads the law
to guarantee parties not 30 days or whatever state law
permits but months or years more to refile their dismissed
state law claims in state court. Rather than reading the
statute as generally deferring to state law judgments
2             ARTIS v. DISTRICT OF COLUMBIA

                    GORSUCH, J., dissenting

about the appropriate lifespan of state law claims brought
in state courts, the Court now reads the statute as gener-
ally displacing them in favor of a new federal rule. In-
deed, the Court today tells state courts that they must
routinely disregard clearly expressed state law defining
the appropriate length of time parties should have to sue
on state law claims in state tribunals. Under the Court’s
rule, too, the disregard of state limitations law promises to
be not only routine but substantial. The Court’s approach
will require state courts to entertain state law claims that
state law deems untimely not only by weeks or months but
by many years, as 24 States, the National Conference of
State Legislatures, and the Council of State Governments
warn us. And the Court demands all this without offering
any rational account why it is necessary or proper to the
exercise of one of the federal government’s limited and
enumerated powers. It may only be a small statute we are
interpreting, but the result the Court reaches today repre-
sents no small intrusion on traditional state functions and
no small departure from our foundational principles of
federalism. Respectfully, I dissent.
   Start with the statute’s key term. Where, as here, a law
instructs us to “toll” a limitations period, we know it may
be telling us to do one of (at least) two different things.
The dictionary informs that to “toll” means “[t]o take
away, bar, defeat, [or] annul.” See 18 Oxford English
Dictionary 204 (2d ed. 1989); Webster’s New International
Dictionary 2662 (2d ed. 1957) (“[t]o take away; to vacate;
to annul”); Oxford Latin Dictionary 1947 (1982) (“tollere,”
the Latin origin, means to “remove” or “lift”). So when a
statute speaks of tolling a limitations period it can, natu-
rally enough, mean either that the running of the limita-
tions period is suspended or that the effect of the limita-
tions period is defeated. The first understanding stops the
limitations clock running until a specified event begins it
running again: call it the stop clock approach. The second
                 Cite as: 583 U. S. ____ (2018)             3

                    GORSUCH, J., dissenting

understanding allows the limitations clock to continue to
run but defeats the effect of the clock’s expiration for an
additional specified period of time: call it the grace period
approach.
  That both of these understandings of the word “toll” are
indeed possible and in fact historically common this Court
has already explained in Chardon v. Fumero Soto, 462
U.S. 650 (1983):
    “ ‘Tolling effect’ refers to the method of calculating the
    amount of time available to file suit after tolling has
    ended. The statute of limitations might merely be
    suspended; if so, the plaintiff must file within the
    amount of time left in the limitations period. . . . It is
    also possible to establish a fixed period such as six
    months or one year during which the plaintiff may file
    suit, without regard to the length of the original limi-
    tations period or the amount of time left when tolling
    began.” Id., at 652, n. 1 (emphasis added).
When it comes to federal law today, Chardon has further
explained, both kinds of tolling can be found. “[S]ome
federal statutes provide for suspension” of the running of
the limitations period, or the stop clock approach, while
“other statutes establish a variety of different tolling
effects,” including grace periods for refiling after dismis-
sal. Id., at 660, n. 13.
   Neither is it a surprise that Chardon acknowledged
tolling statutes might come in (at least) these two varie-
ties. At common law, both types of tolling were well and
long known, if often employed in different circumstances
to address different problems in equitably tailored ways.
   Take the stop clock approach. While any generalization
is subject to its exceptions, the stop clock approach was
often used at common law to suspend a plaintiff ’s duty to
bring a timely lawsuit if, and for the period, the plaintiff
was prevented from coming to court due to some disability.
4                 ARTIS v. DISTRICT OF COLUMBIA

                         GORSUCH, J., dissenting

And this common law rule made common sense in those
circumstances. After all, if (say) a defendant’s fraud pre-
vented the plaintiff from discovering his injury, it’s easy
enough to see why the limitations clock should stop run-
ning until the fraud is revealed and the disability thus
dissipated.1
   By contrast, the grace period approach was commonly
used in cases where, as here, the plaintiff made it to court
in time but arrived in the wrong court and had to refile in
the right one. In this situation, equity didn’t necessarily
call for suspending the running of the limitations period
for whatever arbitrary period of time—weeks or months or
years—the suit happened to sit in court before dismissal.
It’s not as if the defendant or uncontrollable circumstances
had conspired to prevent the plaintiff from proceeding
during that period. Instead, the law commonsensically
held that in these circumstances a grace period would
suffice to allow the plaintiff a brief time to find his way to
and refile in the correct court.2
——————
   1 See Developments in the Law: Statutes of Limitations, 63 Harv. L.

Rev. 1177, 1220 (1950) (“[C]ircumstances which—despite the existence
of a right to sue—hinder or prevent suit have been recognized by courts
and legislatures as cause for postponing the start of the statutory
period until the occurrence of some additional fact, or for interrupting
the running of limitations while some condition exists”); 13 American
and English Encyclopaedia of Law 739–745 (1890) (discussing “disabili-
ties which postpone the running of the statute,” such as infancy,
absence of the defendant, insanity, and imprisonment).
   2 See, e.g., Woods v. Houghton, 1 Gray 580, 583 (Mass. 1854) (grace

period allowed after plaintiff filed in the “wrong county”); Pittsburg, C.,
C. & St. L. R. Co. v. Bemis, 64 Ohio St. 26, 27–28 (1901) (grace period
allowed after suit was dismissed by federal court); Cox v. Strickland, 47
S.E. 912, 915 (Ga. 1904) (grace period allowed for refiling “in the
proper forum”). Indeed, courts have rejected the stop clock approach in
determining the time to refile. See Martin v. Archer, 3 Hill 211, 215
(SC 1837) (“A former suit is not a suspension of the statute during the
time it is pending”). Simply put, when it came to tolling effects, the
“pendency of legal proceedings” was “quite different from disabilities.”
                    Cite as: 583 U. S. ____ (2018)           5

                       GORSUCH, J., dissenting

    Indeed, grace periods appear to find their roots in a
common law rule known as the “journey’s account” that
expressly sought to account for and afford to a dismissed
party “the number of days which [he] must spend in jour-
neying to the court” to refile his claim. 37 C. J., Limita-
tions of Actions §526, p. 1082 (1925); see E. Coke, The
Second Part of the Institutes of the Laws of England 567
(1642) (reprint 1797) (“[T]he common law set downe the
certaine time of 15 dayes,” because “a dayes journey is
accounted in law 20 miles,” as “a reasonable time . . .
within which time wheresoever the court of justice sate in
England, the party . . . wheresoever he dwelt in England
. . . might . . . by the said account of dayes journies ap-
peare in court”); Spencer’s Case, 77 Eng. Rep. 267,
267–268 (1603) (party has “the benefit of a new writ by
journeys accompts” after first writ “abated”); Elstob v.
Thorowgood, 91 Eng. Rep. 1086, 1087 (1697) (party has 30
days to bring an action “by journeys account” to avoid “the
Statute of Limitations”).
    When it comes to the statute before us, the textual and
contextual clues point in the same and unsurprising direc-
tion. Much like the journey’s account from which it origi-
nated, section 1367(d)’s “tolling” provision seeks to provide
the plaintiff who finds her case dismissed because she
filed in the wrong court a reasonable grace period to jour-
ney to the right court to refile. No more and no less.
    Take the textual clues. Section 1367(d) says that “the
period of limitations . . . shall be tolled while the claim is
pending and for a period of 30 days after it is dismissed
unless State law provides for a longer tolling period.”
Note that the law uses the words “tolled” and “tolling” in
the same sentence. Normally, we assume that when
Congress repeats a term in a statute the term’s meaning
remains constant throughout. And that assumption is
—————— 

13 American and English Encyclopaedia of Law, at 745–746.

6                ARTIS v. DISTRICT OF COLUMBIA

                        GORSUCH, J., dissenting

surely “at its most vigorous” where, as here, Congress
repeats the same term in the same sentence. Brown v.
Gardner, 513 U.S. 115, 118 (1994).
  This traditional rule of construction tells us a great deal.
It does because no one doubts that the state law “tolling
period[s]” referenced in the second half of the sentence
were at the time of section 1367(d)’s enactment—and still
are—grace periods allowing parties a specified number of
days or months after dismissal to refile in the proper
court. See, e.g., Colo. Rev. Stat. §13–80–111 (1990)
(providing that the plaintiff “may commence a new action
upon the same cause of action within ninety days after the
termination of the original action”).3 In fact, these stat-
utes were often self-consciously patterned on the journey’s
account doctrine, seeking to address much the same prob-
lem the common law faced with much the same solution.4
——————
  3 At the time of section 1367(d)’s enactment, it appears at least 31 of

36 States that provided tolling of some kind guaranteed a grace period.
See also Brief for National Conference of State Legislatures et al. as
Amici Curiae 1a–25a (discussing current state statutes).
  4 The “[p]rinciple of journeys account became definitely fixed and

somewhat enlarged in England by an early statute. . . . This statute,
with varying changes, has been enacted in nearly all of the states of the
Union.” 19 American and English Encyclopaedia of Law 262 (2d ed.
1901); Cox, 47 S.E., at 915 (explaining that, “in lieu” of the journey’s
account, the colonial act of 1767 permitted “a new action within one
year” of dismissal, and then the act of 1847 allowed a new action within
six months of dismissal “notwithstanding the intervening bar of the
statute”); Denton v. Atchison, 90 P. 764, 765 (Kan. 1907) (statute
adopted “the common-law rule of ‘journeys account’ ”); English v. T.H.
Rogers Lumber Co., 173 P. 1046, 1048 (Okla. 1918) (“Statutes such as
ours are said to have their origin in the common law rule of ‘journeys
account’ ”); Baker v. Cohn, 41 N. Y. S. 2d 765, 767 (1943) (“Historically,
the extension of one year’s time . . . is said to be an outgrowth of the
ancient common law rule of ‘journey’s account’ ”); Sorensen v. Overland
Corp., 142 F. Supp. 354, 362 (Del. 1956) (“The statute of ‘journeys’
account’ is one founded under English law, and enacted in most juris-
dictions today”); Wilt v. Smack, 147 F. Supp. 700, 702 (ED Pa. 1957)
(“Statutes of Journey’s Account originated in England and have long
                     Cite as: 583 U. S. ____ (2018)         7

                        GORSUCH, J., dissenting

And the fact that Congress used a variant of the word
“toll” in the second half of the sentence to refer to grace
periods strongly suggests it did so in the first half of the
sentence too. So that the first phrase “shall be tolled while
the claim is pending and for a period of 30 days” should be
understood to extend a grace period of 30 days after dis-
missal much as the second phrase “tolling period” is un-
derstood to refer the reader to parallel state law grace
periods affording short periods for refiling after dismissal.
   The alternative reading endorsed by the Court today
extends too little respect to Congress’s competency as
drafter. It asks us to assume the legislature was so gar-
bled in its expression that it switched the meaning of the
term “toll” halfway through a single sentence without
telling anyone. It asks us to conclude that when Congress
spoke of the period “tolled” in the first part of the sentence
it meant to refer (unambiguously, no less) to a stop clock
approach even though it used the term “tolling period” to
refer to existing state law grace periods in the second part
of the sentence. The statute’s text drops no hint of such a
silent switch and it’s a lexicographical leap our traditional
rules of statutory interpretation warn against.
   That, though, represents just the beginning of the tex-
tual troubles with the approach the Court adopts. Con-
sider next the fact that section 1367(d) tells us to apply its
federal tolling rule “unless” state law provides a “longer
tolling period.” In this way, the statute asks us to com-
pare the length of the state “tolling period” with the length
of the federal “tolling period” set by section 1367(d) and
apply the longer one. See ante, at 16 (courts apply the
federal rule if “the state-law tolling period will not be
longer than §1367(d)’s”). The equation we’re asked to
perform is straightforward and sensible if we understand
both the state and federal “tolling periods” discussed in
—————— 

existed, in varying forms, among the states”). 

8             ARTIS v. DISTRICT OF COLUMBIA

                    GORSUCH, J., dissenting

this statute as grace periods. We simply pick the longer
grace period: is it the federal 30 day period or one provided
by state law?
   By contrast, the equation is anything but straightfor-
ward or sensible under the Court’s approach. The Court
tells us that, under its reading of the statute, the federal
“tolling period” is the “duration of the claim’s pendency in
federal court” plus 30 days. See ante, at 12, 15. So the
decision whether to apply the federal or the state tolling
period turns not on the sensible question which would
afford the plaintiff more time to refile but instead on the
happenstance of how long the plaintiff ’s claim sat in
federal court before dismissal. Under the Court’s inter-
pretation, we apply the federal stop clock rule if, but only
if, the time the case happened to linger in federal court
before dismissal (plus 30 days) is longer than the relevant
state grace period. But to state the test is to see it is a
nonsense—one we would not lightly attribute to any ra-
tional drafter, let alone Congress.
   Consider some examples of the absurdities that follow
from the apples-to-oranges comparison the Court’s test
requires. Say state law provides a 5 year statute of limita-
tions and a 1 year grace period for refiling. The plaintiff
files in federal court one day before the statute of limita-
tions expires. The litigation in federal court lasts 1 year.
Under the Court’s view, the federal “tolling period” would
be 1 year plus 30 days—the time the claim was pending in
federal court plus 30 days after dismissal. That period is
longer than the state tolling period of 1 year and so the
federal tolling rule, not the state rule, controls—leaving
the plaintiff only 31 days to refile her claim after dismissal
even though state law would have allowed a full year.
   That may be curious enough, but curiouser it gets. Now
suppose the litigation in federal court lasts only 10
months. That makes the federal tolling period only 11
months (10 months plus 30 days). Under the Court’s view,
                     Cite as: 583 U. S. ____ (2018)                   9

                        GORSUCH, J., dissenting

state law now provides a longer tolling period (1 year) and
the litigant gets a full year to refile in state court instead
of 31 days. No one has offered a reason why the happen-
stance of how long the federal litigation lasted should
determine how much time a litigant has to refile in state
court. Yet that is what the Court’s reading of section
1367(d) demands.
  Of course, it’s easy enough to imagine the rule the Court
really wants to adopt today: it would like to afford liti-
gants as a matter of federal law the benefit of a stop clock
approach whenever doing so would yield more time to
refile than the state’s grace period would permit. But to
accomplish so much we would need a very different stat-
ute than the one we have. We would need to be able to
compare the relevant state law grace “tolling period” not
with the federal “tolling period” as the statute says but
with the amount of time left under the relevant state limi-
tations period on the date the plaintiff filed her federal
suit. The problem is, no one has even hinted how we
might lawfully superimpose all those italicized words
(entirely of our own devise) onto the statutory text.5
  There are still more textual clues that we have lost our
way today. Congress spoke of the federal tolling period as
embracing “30 days after . . . dismissal.” That language
sounds like and fits with a traditional grace period or
journey’s account approach. As we’ve seen, grace periods
often speak about affording parties some short period of
time after dismissal to refile their claims. Meanwhile, this
——————
  5 In footnote 12 of its opinion, the Court suggests that a comparison
between state and federal tolling periods may not be “inevitable” and
that in “extraordinary circumstances” like those discussed above a
comparison between the state tolling period and the time left on the
clock before the federal filing might prove “more natural.” Ante, at 16,
n. 12. But even here the Court does not attempt to explain how the
latter comparison might be fairly extracted from the statutory text—let
alone only in “extraordinary circumstances.”
10               ARTIS v. DISTRICT OF COLUMBIA

                        GORSUCH, J., dissenting

language proves no small challenge to square with a stop
clock approach. Generally we say a clock is stopped due to
the onset of a particular event like a disability: something
usually causes the stopping of the clock and when that
something goes away, the clock restarts. Here, the Court
says, the clock stops once a claim is pending in federal
court. Yet it doesn’t restart when that something—the
claim’s pendency—goes away but instead waits another 30
days before ticking again. All without any apparent rea-
son for the additional delay.
   This case illustrates the oddity. The petitioner filed her
suit in federal court with 23 months remaining on the
three year statute of limitations. The case remained in
federal district court for nearly three years before dismis-
sal. Under the grace period approach the 30 day provision
does just as it appears, providing petitioner with 30 days
to journey to and refile in the correct court. Under the
stop clock approach, though, the statute affords the peti-
tioner 23 months plus a random 30 days more to refile.
Indeed, on the stop clock approach the only work the 30
day period is even imaginably left to do comes in cases
where the plaintiff filed her federal suit at the very end of
the limitations period. And if that’s the only problem
Congress sought to address, it chose a mighty murky way
to do it, for the parties point to not a single stop clock
provision in all of federal law that includes language
anything like this. All while (again) this language fits
hand in glove with every grace period statute known.6
——————
  6 The Court offers a couple of competing textual arguments but nei-
ther can bear much weight.
  First, the Court suggests that deriving a grace period from the statu-
tory term “period of limitations” requires “strain[ing].” Ante, at 12. But
the fact is both the grace period and stop clock interpretations require
some (and some very similar) inferences. The grace period approach
construes the term “period of limitations” as directing us to the “effect
of the period of limitations” that is tolled or taken away. For its part
                      Cite as: 583 U. S. ____ (2018)                     11

                         GORSUCH, J., dissenting

  Beyond all these textual clues lie important contextual
ones too. When Congress replants the roots of preexisting
law in the federal code, this Court assumes it brings with
it the surrounding soil, retaining the substance of the
tradition it engages. Respect for Congress, this Court has
held, means assuming it knows and “legislate[s] against a
background of [the] common law . . . principles” found in
the field where it is working. Samantar v. Yousuf, 560
U.S. 305, 320, n. 13 (2010); see also Goodyear Atomic
Corp. v. Miller, 486 U.S. 174, 184–185 (1988). And, as
we’ve seen, the state law of tolling Congress expressly
referenced and replanted in section 1367(d) comes heavily
encrusted with meaning. In cases involving dismissal and
refiling, state statutory law and the common law from
which it grew have long afforded a grace period to allow
the litigant an appropriately tailored time to find his way
to the proper court. Meanwhile, a stop clock approach
isn’t usually part of this ecosystem for nothing has dis-
——————
meanwhile, the stop clock approach construes “period of limitations” to
refer to the “running of the period of limitations” that is tolled or taken
away. The question is which inference is more persuasive. And in light
of the dual kinds of tolling the law has long recognized, as well as the
textual and contextual clues before us (some still to be discussed), the
better answer is clear.
   Second, the Court complains that the grace period interpretation
renders “superfluous” the phrase “while the claim is pending.” Ante, at
12. But the phrase does important work under the grace period ap-
proach, ensuring that the expiration of limitations period does not take
effect while the claim is pending in federal court. Indeed and some-
what paradoxically, the Court itself implicitly recognizes that the
language does real work when it suggests (in its next sentence no less)
that the grace period approach could “yield an absurdity” by working to
revive a claim that has already expired before it is brought in federal
court. Ante, at 12–13. There is of course no absurdity in it, for the term
“while the claim is pending” does the important work of addressing that
very concern, preventing the expiration of the statute of limitations
from taking effect while the claim is pending even as the language also
and sensibly permits the statute of limitations to take effect if it expires
before the plaintiff files his claim in federal court.
12                ARTIS v. DISTRICT OF COLUMBIA

                         GORSUCH, J., dissenting

abled the litigant from reaching a court in the first place
and all he must do is journey from the old court to the new
one. We don’t assume Congress strips replanted statutes
of their soil, and we should not assume Congress displaced
so much tradition in favor of something comparatively
foreign.7
   The Court’s reformation of the statute introduces another
problem still—one of significantly greater magnitude yet.
In our constitutional structure, the federal government’s
powers are supposed to be “few and defined,” while
the powers reserved to the States “remain . . . numerous
and indefinite.” The Federalist No. 45, p. 328 (B. Wright
ed. 1961) (Madison); McCulloch v. Maryland, 4 Wheat.
316, 405 (1819). No doubt, the Constitution affords Con-
gress the authority to make laws that are “necessary and
proper” to carry out its defined duties. Art. I, §8, cl. 18.
But it is difficult to see how, on the Court’s interpretation,
section 1367(d) might be said to survive that test—how it

——————
   7 The Court dismisses this “history lesson” on the ground that it

doesn’t know if Congress had “the ancient common-law . . . in mind.”
Ante, at 14, n. 11. But respect for Congress’s competency means we
presume it knows the substance of the state laws it expressly incorpo-
rates into its statutes and the common law against which it operates.
See supra, at 11. When the Court turns to offer its own competing
contextual evidence, it observes that a stop clock approach can be found
in many other places in the U. S. Code. See ante, at 7, and n. 4, 15–16.
But it turns out the Court’s stop clock examples often involve situations
where some disability prevents the plaintiff from proceeding to court.
See, e.g., 26 U.S. C. §6213(f )(1) (limitations period for filing a petition
in the Tax Court “shall be suspended for the period during which the
debtor is prohibited . . . from filing a petition”); §6503(a)(1) (limitations
period on making an assessment shall “be suspended for the period
during which the Secretary is prohibited from making the assess-
ment”). Notably, not one of the Court’s examples purports to address a
situation like the one we face: where the plaintiff has proven able to
come to court but merely chosen the wrong one. The Court’s own
contextual evidence, then, serves to illustrate just how unusual and out
of place a stop clock approach would be here.
                      Cite as: 583 U. S. ____ (2018)                     13

                         GORSUCH, J., dissenting

might be said to be necessary and proper to effectuate any
recognized federal power or how it could be called any-
thing other than an unconstitutional intrusion on the core
state power to define the terms of state law claims litigat-
ed in state court proceedings.8
   Under our precedent, the analysis here begins with
Jinks v. Richland County, 538 U.S. 456 (2003). Without
some tolling rule for dismissed state law supplemental
claims, the Court in Jinks noted, federal courts would be
left with “three basic choices:” (1) “condition dismissal of
the state-law claim on the defendant’s waiver of any
statute-of-limitations defense in state court”; (2) “retain
jurisdiction over the state-law claim even though it would
more appropriately be heard in state court”; or (3) “dismiss
the state-law claim but allow the plaintiff to reopen the fed-
eral case if the state court later held the claim to be time
barred.” Id., at 462–463. All three choices, the Court
held, would negatively affect the “ ‘administration of jus-
tice’ in federal court” and thus impair the exercise of the
enumerated “judicial power” of the federal government in
Article III. Id., at 462 (emphasis added). Accordingly, the
Court reasoned, some tolling rule “assur[ing] that state-
law claims asserted under [the supplemental jurisdiction
statute] will not become time barred while pending in
federal court” is necessary and proper to the execution of
the federal judicial power. Id., at 464.
   The necessary and proper federal interest Jinks recog-
nized is fully discharged by a grace period. Even petitioner
appears to concede this. See Brief for Petitioner 27 (“Of
——————
   8 Of course, the case before us arises from litigation in the District of

Columbia where the federal government enjoys plenary power. See
Art. I, §8, cl. 17. But the federalism concern here cannot be ignored, as
the Court today rightly acknowledges (ante, at 16–19), because the
statute at issue applies nationwide and the vast bulk of its applications
come in the States and implicate state causes of action, state limita-
tions laws, and state court proceedings.
14               ARTIS v. DISTRICT OF COLUMBIA

                        GORSUCH, J., dissenting

course, the grace period approach also guarantees a plain-
tiff who is unsuccessful in federal court the opportunity to
bring a claim in state court”). Nor could anyone easily
argue otherwise. Jinks itself proceeded to uphold the
constitutionality of section 1367(d) as necessary and proper
on the basis of an understanding that the statute guar-
anteed just 30 days to a disappointed litigant to refile in
state court. No one in Jinks even hinted that a longer
period might be necessary or proper to serve any valid
federal interest.9
   For good reason, it turns out. Trying to imagine how
the Court’s novel twist on section 1367(d) might serve a
necessary and proper federal interest is a hard business.
To discharge the federal interest in preventing state law
claims from “becom[ing] time barred while pending in
federal court” it may be necessary to impose a short grace
period. But how is it necessary to do anything more than
that, like consult the happenstance of how long the federal
court took to dismiss the case and then tack an equivalent
number of months or years onto state law limitations
periods? What federal interest could that even plausibly
serve? The Court does not and cannot attempt an answer
——————
  9 See Brief for Petitioner in Jinks v. Richland County, O.T. 2002, No.

02–258, p. 9 (“The tolling window created lasts only 30 days after
dismissal without prejudice from district court[.]”); id., at 37 (section
1367(d) “provides a de minimis window in which a plaintiff may refile
in state court if the limitations period expires during the pendency of
the federal district court action”); Brief for Respondent in No. 02–258,
p. 31 (describing section 1367(d) as providing “a thirty-day tolling
window”); Brief for United States in No. 02–258, pp. 16, 22 (describing
section 1367(d) as “minimally intrusive on state prerogatives” since it
ensures that the “statute of limitations on the pendent claim will not
expire during the pendency of the federal-court action”); Pet. for Cert.
in No. 02–258, p. 22 (“Section 1367(d) merely saves—for a maximum
excess period of 30 days—a preexisting lawsuit that must be refiled to
allow the matter to be heard in a forum preferable to the State, namely,
in its own courts”); see also Brief for State of Wisconsin et al. as Amici
Curiae 8–9.
                 Cite as: 583 U. S. ____ (2018)           15

                    GORSUCH, J., dissenting

because its proffered solution is simply orthogonal to any
federal concern.
   To be sure, the Court suggests that its approach will
help the States. See ante, at 19. But a great many States
have suggested the opposite, complaining to us that the
Court’s approach will regularly relegate to the dustbin
their own state limitations policy choices. See Brief for
State of Wisconsin et al. as Amici Curiae 22–27; Brief for
National Conference of State Legislatures et al. as Amici
Curiae 6–29. And surely they would seem better posi-
tioned than we to know their own interests. To this, the
Court replies that “[w]ere the dissent’s position to prevail,
cautious plaintiffs would surely” file “two actions [one in
federal, the other in state court] and ask the state court to
hold the suit filed there in abeyance pending disposition of
the federal suit,” causing “plaintiffs to resort to wasteful,
inefficient duplication.” Ante, at 19. But, of course, this
observation does nothing to tell us whether stop clock
tolling is necessary to serve a federal interest. Nor does it
even tell us whether stop clock tolling is necessary to help
the States. A very long historical record before us suggests
that grace periods have worked well to obviate the need
for simultaneous filings in state and federal court; the
Court offers no account why its innovation might be
needed only now to rescue States from their own legisla-
tive choices about the appropriate lifespan of their state
law claims.
   The Court’s approach isn’t just unnecessary; it isn’t
proper either. A law is not “proper for carrying into
[e]xecution” an enumerated power if it “violates the prin-
ciple of state sovereignty” reflected in our constitutional
tradition. Printz v. United States, 521 U.S. 898, 923–924
(1997). The word “proper” was “used during the founding
era to describe the powers of a governmental entity as
peculiarly within the province or jurisdiction of that en-
tity.” Lawson & Granger, The “Proper” Scope of Federal
16            ARTIS v. DISTRICT OF COLUMBIA

                    GORSUCH, J., dissenting

Power: A Jurisdictional Interpretation of the Sweeping
Clause, 43 Duke L. J. 267, 297 (1993). Limitations periods
for state law claims fall well within the peculiar province
of state sovereign authority. As Chancellor Kent ex-
plained, “ ‘[t]he period sufficient to constitute a bar to the
litigation of sta[l]e demands, is a question of municipal
policy and regulation, and one which belongs to the discre-
tion of every government, consulting its own interest and
convenience.’ ” Sun Oil Co. v. Wortman, 486 U.S. 717, 726
(1988) (quoting 2 J. Kent, Commentaries on American
Law 462–463 (2d ed. 1832)). Described as “laws for ad-
ministering justice,” time bars are “one of the most sacred
and important of sovereign rights and duties.” Hawkins v.
Barney’s Lessee, 5 Pet. 457, 466 (1831). And “from a re-
mote antiquity,” they have been the province of the sover-
eign “by which it exercises its legislation for all persons
and property within its jurisdiction.” McElmoyle ex rel.
Bailey v. Cohen, 13 Pet. 312, 327 (1839). Our States have
long “exercise[d] this right in virtue of their sovereignty.”
Ibid.
   The decision today gives short shrift to these traditional
interests. Just consider how differently the two approaches
treat States when it comes to one of their most “im-
portant of sovereign rights.” Under a grace period ap-
proach, Congress simply fills a void, for the great bulk of
States provide for grace periods of 30 days or longer; only
a few States don’t allow that much or don’t speak to the
question. See n. 3, supra. So on the grace period account,
Congress provides a modest backstop consistent with
existing state law. By contrast, under the stop clock in-
terpretation, state law grace periods are displaced when-
ever the federal litigation (plus those odd 30 days) hap-
pens to be longer than the state law grace period. And
that, of course, is sure to happen often, for federal litiga-
tion is no quick business and state law grace periods often
are. Any time federal litigation (plus, again, 30 days) lasts
                     Cite as: 583 U. S. ____ (2018)                    17

                        GORSUCH, J., dissenting

longer than the 30 or 60 or 90 or 365 day grace period
found in state law, state law will be forced to give way,
and a federally mandated stop clock approach will usurp
its place.
   The stop clock approach, then, ensures that traditional
state law judgments about the appropriate lifespan of
state law claims will be routinely displaced—and dis-
placed in favor of nothing more than a fortuity (the time a
claim sits in federal court) that bears no rational relation-
ship to any federal interest. The Court’s approach forces
state courts to entertain routinely state law claims that
the state legislatures treat as no claims at all. And it
forces state courts to entertain claims that aren’t just stale
by days or weeks under state law, but stale by months or
even many years too. So, for example, take a plaintiff who
files suit in federal court shortly after a six year state law
limitations period begins running and the litigation lasts
six years before it’s finally dismissed. Under the Court’s
approach, federal law will now promise the plaintiff nearly
six years more (plus those stray 30 days again) to refile his
claim in state court. Neither is this illustration fiction; it
is drawn from the facts of Berke v. Buckley Broadcasting
Corp., 821 A.2d 118, 121 (N. J. Super. Ct. App. Div. 2003).
See also Krause v. Textron Fin. Corp., 2007 WL 8054628,
*1–2 (Fla. Cir. Ct. 2007); Brief for State of Wisconsin et al.
as Amici Curiae 20–21 (offering many more examples).
Given all this, it’s no wonder that 24 States, the National
Conference of State Legislatures, and the Council of State
Governments complain that the result the Court reaches
today flies in the face of federalism.10
——————
  10 The Court’s reply—that stop clock tolling is “standard” and “off-the-

shelf ”—is no answer. Ante, at 19. The propriety of a legal tool in one
area does not establish its propriety in all; while stop clock tolling may
be standard and off-the-shelf in other contexts (such as for equitable
tolling) that doesn’t mean it is necessary and proper here. Indeed, and
as we’ve seen, the “standard” and “off-the-shelf” solution to the problem
18               ARTIS v. DISTRICT OF COLUMBIA

                        GORSUCH, J., dissenting

   The Court today clears away a fence that once marked a
basic boundary between federal and state power. Maybe it
wasn’t the most vital fence and maybe we’ve just simply
forgotten why this particular fence was built in the first
place. But maybe, too, we’ve forgotten because we’ve
wandered so far from the idea of a federal government of
limited and enumerated powers that we’ve begun to lose
sight of what it looked like in the first place. If the federal
government can now, without any rational reason, force
States to allow state law causes of action in state courts
even though the state law limitations period expired many
years ago, what exactly can’t it do to override the applica-
tion of state law to state claims in state court? What
boundaries remain then?
   I respectfully dissent.




—————— 

of dismissal and the need to refile is the one adopted at common law 

and by state law: a grace period. If we’re interested in looking for the 

right shelf, that’s the one.